DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 05/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9556038 and U.S. Patent 10730775 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 05/04/2022, with respect to current claims 1-19 have been fully considered and are persuasive.
The previous claim objections regarding claims 1, 3, 5-9 and 11-18 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).
The previous 112(b) claim rejections regarding claims 1-19 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below).
The previous double patenting rejection has been considered and is now withdrawn as a result of the filing and acceptance of the terminal disclaimer on 05/04/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, dependent claim 10 now recites “The method of claim 1, additionally” on line 1.
	Amend claim 10 to instead recite “The method of claim 7, additionally” on line 1 to provide proper antecedent support for ‘the Portion C’ limitation on line 2 of claim 10.

	Amended, dependent claim 13 now recites “further comprising evaporating water from the” on line 1.
	Amend claim 13 to instead recite “further comprising the evaporating water from the” on line 1 for further clarity.

Other References Considered
Ballard (U.S. 2004/0084379 A1) teaches a method and apparatus for treating water or wastewater to reduce organic and hardness contamination.  However, Ballard does not explicitly teach wherein a ratio of Rate2:Rate1 is greater than 1, as recited in amended, independent claim 1.

Banerjee et al. (U.S. 2008/0314830 A1) (hereinafter “Banerjee”) teaches a method of removing phosphorus from wastewater.  However, Banerjee does not explicitly teach wherein a ratio of Rate2:Rate1 is greater than 1, as recited in amended, independent claim 1.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Ashburn et al. (U.S. 6,287,469 B1) (hereinafter “Ashburn”) is considered the closest prior art.  Specifically, Ashburn teaches a method of treating wastewater (see col. 1 line 66 through col. 2 line 2 – “Invented a system for the tertiary treatment of sewage, comprising a septic tank, which catches the solid component of sewage and houses the primary step of the wastewater treatment process") comprising:
Directing a flow of wastewater to a Density Separation Tank (see FIGS. 1 and 3, septic tank 10 and inlet line 14) at Rate1 (It is inherent for a wastewater fluid stream to flow at a specific flowrate, such as Rate1) (see col. 2 lines 38-41 – “One or more septic tanks 10, positioned below ground level, accept raw sewage and carry out primary or anaerobic processing of the sewage.  Septic tanks 10 are connected to a recirculation tank 30");
Separating the wastewater by density into Portion A and Portion B (see FIG. 3, cleanout cover 16 to remove heavy solids (portion A) and outlet line 24 for clarified effluent (portion B)) (see col. 2 lines 2-60 – “The heavy solids settle to the bottom of the tank, and the lighter solid material floats to the top…Cleanout cover 16 allows the removal of accumulated solids from the septic tank...effluent filter 22 prevents solids from passing through septic tank outlet line 24, while allowing the passage of liquids”);
Circulating the Portion B (clarified effluent via outlet line 24 from septic tank 10) through at least one Media (see FIG. 4, sand bed 74, gravel bed 76, and stone bed 78) at Rate2 (It is inherent for a wastewater fluid stream to flow at a specific flowrate, such as Rate2) (see FIGS. 3 and 4, media 74, 76 and 78 as a whole is located outside of density separation tank (septic tank 10)) (Examiner is broadly interpreting Portion B (passage of only clarified liquid and no accumulated solids) flows at a faster rate than Portion A (slower flowrate because portion A contains solids)) (see col. 3 lines 34-35 – “The sprayed effluent passes through sand bed 74, gravel bed 76 and stone bed 78").
 Although it is inherent for a wastewater fluid stream including multiple different portions to flow at various flowrates throughout a wastewater treatment system, Ashburn does not explicitly teach a flow rate number; therefore, does not explicitly teach wherein a ratio of Rate2:Rate1 is greater than 1, as recited in amended, independent claim 1.
Corresponding dependent claims 2-19 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773